Order entered May 24, 2013




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01428-CV

  ENNIS REGIONAL MEDICAL CENTER AND PETER ANTHONY EVENBLY, R.N.,
                            Appellants

                                             V.

                       BRENDA CRENSHAW, ET AL., Appellees

                    On Appeal from the 160th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-11-07250

                                        ORDER
                       Before Justices FitzGerald, Murphy, and Lewis

       The Court GRANTS the April 16, 2013 unopposed motion of appellant Texas Health

Presbyterian Hospital Dallas (THPHD) seeking dismissal of this appeal. See TEX. R. APP. P.

42.1(a). This Order applies only to THPHD and not to the other appellants, Ennis Regional

Medical Center and Peter Anthony Evenbly.

       The Court further ORDERS that THPHD bear its own costs of this appeal. See TEX. R.

APP. P. 42.1(d).

                                                     /s/   MARY MURPHY
                                                           PRESIDING JUSTICE